DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “providing a polyester sheet on…the front side of the wafer” recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figs. 1A-1B disclose a front side 1a of wafer 1, and a back side 1b of wafer 1, and figs. 3-10 disclose polyester sheet 9 provided on back side 1b of wafer 1.  However, none of the figures show the polyester sheet provided on the front side of the wafer.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Double Patenting
Claims 1-8 provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6 and 8-9 of copending Application No. 16/870395 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites the limitation “providing a polyester sheet on a back side or the front side of the wafer and on a back side of the ring frame” in lines 13-14, and the limitation “a uniting step…to form a frame unit in a condition where the front side of the wafer and the front side of the ring frame are exposed upward” in lines 15-22.  Support for these features is disclosed in ¶ 0007 among others, as well as related figures.  These limitations implicitly include at least two embodiments, one in which the polyester sheet is provided on the front side of the wafer and another in which the polyester sheet is provided on the back side of the wafer.  
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Abatake (PG Pub. No. US 2012/0289028 A1) in view of Kozakai et al. (PG Pub. No. US 2007/0120271 A1) and Hatakeyama et al. (PG Pub. No. US 2010/0267199 A1).
Regarding claim 1, Abatake teaches a wafer processing method for dividing a wafer along a plurality of division lines to obtain a plurality of individual device chips, the division lines being formed 
a ring frame preparing step of preparing a ring frame (¶ 0025: 'F') having an inside opening for accommodating the wafer (fig. 3: F configured to accommodate wafer 11);
a polymer sheet providing step of positioning the wafer in the inside opening of the ring frame (fig. 3: 11 positioned inside the opening of F) and providing a polymer sheet (¶ 0025: T) on a back side or the front side of the wafer and on a back side of the ring frame (fig. 3: T provided on back side of 11 and back side of F);
a uniting step of applying a pressure to the polymer sheet (¶ 0025: wafer 11 is held through the adhesive tape T on the chuck table 28 under suction, thereby at least indirectly applying pressure to T equivalent to the pressure disclosed in ¶ 0039 of the instant specification) after performing the polymer sheet providing step, thereby uniting the wafer and the ring frame through the polymer sheet by bonding to form a frame unit in a condition where the front side of the wafer and the front side of the ring frame are exposed upward (¶ 0025 & fig. 3: wafer 11 supported through the adhesive tape T to the annular frame F);
a dividing step of positioning a focal point of a laser beam (¶ 0021: 36) inside the wafer (¶ 0021 & figs. 4-5: beam from 36 focused inside 11), the laser beam having a transmission wavelength to the wafer, and applying the laser beam to the wafer along each division line (¶ 0027 & fig. 5: laser beam having a transmission wavelength to the wafer 11 is applied by 36 along division lines 13), thereby forming a modified layer in the wafer along each division line to divide the wafer into the individual device chips (¶ 0027, 0041: modified layer 21 formed inside 11 to define individual device chips 23), after performing the uniting step; and
a pickup step of heating the polymer sheet in each of the plurality of separate regions corresponding to each device chip (¶ 0039 & figs. 7A-7B: heater lamps 100 heat T in each region corresponding to 23), then picking up each device chip from the polymer sheet after performing the dividing step (¶ 0041: each device chip 23 is picked up by using a pickup apparatus, not shown).
Abatake is silent to:
the polymer sheet comprising polyester, 
the uniting step comprising heating the polyester sheet as applying a pressure to the polyester sheet, thereby uniting the wafer and the ring frame through the polyester sheet by thermocompression bonding , and 
the pickup step comprising pushing up each device chip through the polyester sheet.
Kozakai teaches a sheet for manufacturing a semiconductor device for fixing a wafer during wafer dicing process (¶ 0004-0006), the sheet comprising polyester (¶ 0024: composite sheet 3/4/5 comprising polyester portion 3), the sheet configured for thermocompression bonding to a wafer (¶ 0072: 3/4/5 thermocompression bonded to a silicon wafer, corresponding to 11 of Abatake), and remaining bonded to the wafer during a dividing step (¶ 0072: tape fixed to dicing machine).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Abatake with the thermocompression bonding of Kozaki, as a means to improve yield by optimizing adhesion strength during dicing process and during picking up of the diced chips (Kozaki, ¶ 0002).
Abatake in view of Kozakai is silent to the pickup step comprising pushing up each device chip through the polyester sheet.
Hatakeyama teaches a method including dividing a wafer bonded to a sheet into individual device chips (¶¶ 0024-0026 & figs. 1-3: semiconductor wafer 1, bonded to tape 6, divided into a plurality 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Abatake in view of Kozakai with the chip pushing of Hatakeyama, as a means to producing a semiconductor chip from a semiconductor wafer at a good yield and configured for subsequent packaging (¶ 0009).

Regarding claim 4, Abatake in view of Kozakai and Hatakeyama teaches the wafer processing method according to claim 1, wherein the pickup step includes a step of expanding the polyester sheet to thereby increase a spacing between any adjacent ones of the device chips (Abatake, fig. 7B & Hatakeyama, fig. 3).

Regarding claim 5, Abatake in view of Kozakai and Hatakeyama teaches the wafer processing method according to claim 1, wherein the polyester sheet is formed of a material selected from the group consisting of polyethylene terephthalate and polyethylene naphthalate (Kozaki, ¶ 0020, 0024: sheet portion 3 comprises polyethylene terephthalate).

Regarding claim 8, Abatake in view of Kozakai and Hatakeyama teaches the wafer processing method according to claim 1, wherein the wafer is formed of a material selected from the group consisting of silicon, gallium nitride, gallium arsenide, and glass (Abatake, ¶ 0020 & Kozaki, ¶ 0008: silicon).

2 is rejected under 35 U.S.C. 103 as being unpatentable over Abatake in view of Kozakai and Hatakeyama as applied to claim 1 above, and further in view of Gelorme et al. (PG Pub. No. US 2018/0082959 A1).
Regarding claim 2, Abatake in view of Kozakai and Hatakeyama teaches the wafer processing method according to claim 1, wherein the uniting step includes a step of applying heat to the polyester sheet (Kozaki, ¶ 0072: thermocompression bonding above room temperature), thereby performing the thermocompression bonding.
Abatake in view of Kozakai and Hatakeyama is silent to the heat application including infrared light.
Gelorme teaches a method of bonding a polyester material (¶ 0043: polyethylene terephthalate) by applying heat from an infrared light source (¶ 0043: IR light).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Abatake in view of Kozakai and Hatakeyama with the heat source of Gelorme, as a means to provide a bond having good adhesion properties (Gelorme, ¶ 0043).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Abatake in view of Kozakai and Hatakeyama as applied to claim 5 above, and further in view of Oshima et al. (PG Pub. No. US 2010/0310824 A1).
Regarding claim 6, Abatake in view of Kozakai and Hatakeyama teaches the wafer processing method according to claim 5, wherein the polyester sheet is formed of polyethylene terephthalate (Kozaki, ¶¶ 0020, 0024: sheet portion 3, comprising polyethylene terephthalate), and the polyester sheet is heated in the uniting step (Kozaki, ¶ 0072).
Abatake in view of Kozakai and Hatakeyama fails to teach the polyester sheet is heated in the range of 250°C to 270°C.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to adjust the heating temperature of Abatake in view of Kozakai and Hatakeyama, as a means to optimize the adhesion properties (Kozakai, ¶ 0029).  Furthermore, adjusting the temperature to meet the claimed range of “in the range of 250°C to 270°C” allows for use of materials with high mechanical strength, low coefficient of friction and good lubricity, and low-cost (Oshima, ¶ 0033).
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general conditions of polyster heating temperatures are disclosed by Kozakai and Oshima.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Abatake in view of Kozakai and Hatakeyama as applied to claim 5 above, and further in view of Umehara et al. (Patent No. US 6,007,920 A).
Regarding claim 7, Abatake in view of Kozakai and Hatakeyama teaches the wafer processing method according to claim 5, wherein the polyester sheet is heated in the uniting step (Kozakai, ¶ 0072).
Abatake in view of Kozakai and Hatakeyama fails to teach the polyester sheet comprises polyethylene naphthalate, heated in the range of 160°C to 180°C.
Umehara teaches a polyester sheet is formed of polyethylene naphthalate bonded to a silicon wafer by thermocompression bonding (col. 9 lines 16-41), and the polyester sheet is thermocompression bonded to a wafer at a temperature of about 100 to 300˚C (col. 3 lines 18-21).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the polyester sheet of Abatake in view of Kozakai and Hatakeyama with the material of 
Furthermore, adjusting the temperature to meet the claimed range of “in the range of 160°C to 180°C” allows for optimization of bonding strength (Umehara, col. 6 lines 61-65).
Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, the general conditions of polyster bonding temperatures are disclosed by Kozakai and Umehara.

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or clearly suggest the limitations stating:
“the uniting step includes an additional step of cutting the polyester sheet after heating the polyester sheet, thereby removing a part of the polyester sheet outside an outer circumference of the ring frame” as recited in claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894